  Case 1:19-cr-00277-KAM Document 11 Filed 09/09/19 Page 1 of 1 PageID #: 42



                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Eastern District of New York

PTH                                               271 Cadman Plaza East
F. #2017R00353                                    Brooklyn, New York 11201

                                                  September 9, 2019


By ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Zwi Skornicki
                      Criminal Docket No. 19-277 (KAM)

Dear Judge Matsumoto:

                The government respectfully requests an adjournment of the sentencing in the
above-captioned case, which is currently scheduled for September 23, 2019. The government
requests that the sentencing be adjourned until a date during the weeks of January 13, 2020 or
January 20, 2020, which the government understands from Your Honor’s clerk are convenient
weeks for the Court. Defense counsel consents to the adjournment of the sentencing to a date
during either of those weeks.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:     /s/ Patrick T. Hein
                                                    Patrick T. Hein
                                                    Assistant U.S. Attorney
                                                    (718) 254-6284

cc:    Clerk of Court (KAM) (by ECF)
       Michael Padula, Esq. (by E-mail)
